Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 25, 2021

                                      No. 04-21-00245-CV

                             IN THE INTEREST OF M.A.V., JR.,

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-PA-01590
                      Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER

        This is an accelerated appeal of an order in a suit for termination of the parent-child
relationship that must be disposed of by this court within 180 days of the date the notice of
appeal was filed in the trial court. See TEX. R. JUD. ADMIN. 6.2. Appellant timely filed his notice
of appeal on June 7, 2021. Accordingly, the reporter’s record was due ten days later on June 17,
2021. See TEX. R. APP. P. 26.1(b), 35.1(b). The record was not filed.

        On June 22, 2021, this court notified court reporter Elva G. Chapa by letter that she is the
court reporter responsible for timely filing the reporter’s record, and the record had not been
filed. Our notice required the court reporter to file the record by July 2, 2021 unless appellant
had failed to pay or make arrangements to pay the fee for preparing the record and is not entitled
to the record without paying the fee, in which case the court reporter was required to file a notice
so advising the court by June 29, 2021.

       On June 23, 2021 the court reporter filed a notification of late record requesting an
extension of time until July 6, 2021 to file the record. We grant the motion and order the record
due July 6, 2021. Given the time constraints governing the disposition of this appeal, further
requests for extensions of time will be disfavored.

        Because this is an appeal from the termination of parental rights, “the trial court must
direct the official or deputy reporter to immediately commence the preparation of the reporter’s
record. The trial court must arrange for a substitute reporter, if necessary.” TEX. R. APP. P.
28.4(b)(1). We further order the clerk of this court to serve a copy of this order on the trial
court. See TEX. R. APP. P. 35.3(c) (“[t]he trial and appellate courts are jointly responsible for
ensuring that the appellate record is timely filed”).
                                              _________________________________
                                              Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of June, 2021.


                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court